NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4303-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HOWARD B. SIDORSKY,

     Defendant-Appellant.
_______________________

                   Argued telephonically June 3, 2020 –
                   Decided June 25, 2020

                   Before Judges Fuentes, Haas and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. 005-06-18.

                   Patricia B. Quelch argued the cause for appellant
                   (Helmer Conley & Kasselman, PA, attorneys; Patricia
                   B. Quelch, of counsel and on the brief).

                   Craig Allen Becker, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; Craig Allen Becker, of counsel
                   and on the brief).
PER CURIAM

      Defendant Howard Sidorsky appeals from an April 26, 2019 order of the

Law Division which found him guilty of the petty disorderly persons offense of

harassment, N.J.S.A. 2C:33-4, after conducting a de novo review of the record

developed in the municipal court pursuant to Rule 3:23-8. We affirm as to the

conviction but remand as to sentencing.

      On December 12, 2017, the mother of K.Q. 1 filed a complaint against

defendant in the Fort Lee municipal court for harassment, specifically "offensive

touching." N.J.S.A. 2C:33-4(b).

      The matter was tried before the municipal court judge on March 22, 2018.

K.Q. testified on behalf of the State. Defendant testified on his own behalf and

presented two additional witnesses, Jee Yeon Kim and Suzette Rivera.

      In 2017, K.Q., a female, was a thirteen-year old eighth-grade student

attending her local middle school. Defendant was her math teacher and co-

taught K.Q.'s math class with another teacher, Kim. The class consisted of an

equal mix of main-stream students and special needs students.




1
  We use initials to protect the minor's privacy. N.J.S.A. 2A:82-46(a); R. 1:38-
3(c)(9).
                                                                         A-4303-18T2
                                       2
      During her testimony, K.Q. described three incidents in which defendant

touched her in a manner that made her feel uncomfortable. The first incident

occurred on September 12, 2017. According to K.Q., she asked defendant for

help with a math problem. Defendant stood near her desk and put his hand on

her shoulder while they discussed the math problem.

      The second incident took place in the fall of 2017 in the school's main

office after school hours. K.Q. was speaking with a friend in the office when

defendant entered. According to K.Q., defendant put his hand on her waist and

moved his hand from her waist to her back, making her feel uncomfortable. K.Q.

also testified defendant would rub her shoulder or back when he passed by and

did so "[a]t least ten times."

      The third incident occurred on a Wednesday in November 2017. While

K.Q. was leaving math class, defendant grabbed her by the waist while the other

students were exiting the classroom. She explained defendant grabbed her so

hard she could not breathe. K.Q. testified she froze, and defendant smiled or

laughed. After this incident, K.Q. told her mother about defendant's actions.

She informed her mother because the situation became "too much," and it was

"embarrassing" and "humiliating." K.Q. testified no one else saw any of these




                                                                       A-4303-18T2
                                      3
incidents. According to K.Q., defendant would touch her when no one else was

watching.

      The next day, K.Q.'s mother reported the incidents to the school's

principal.   She subsequently filed a complaint with the Fort Lee Police

Department. After the complaint was filed, defendant no longer taught K.Q.

      Defendant worked at the school for twenty years. In the fall of 2017, he

taught math to special needs students and K.Q. was in his class. He testified he

never touched K.Q. inappropriately but may have touched her shoulder. He also

denied rubbing her back or shoulder. Regarding the incident in the main office,

defendant explained he did not touch K.Q.'s waist. Regarding the last incident,

defendant testified he did not touch K.Q.'s waist and it would have been difficult

to do so without being observed. He further stated K.Q. never asked him to stop

touching her or appeared to be uncomfortable in his class.

      Defendant's co-teacher, Kim, testified at the municipal court trial. She

described K.Q. as a quiet and shy student. Kim never saw defendant touch K.Q.

inappropriately. K.Q. never told Kim she felt uncomfortable in the class.

      The last defense witness, Suzette Rivera, was the school principal's

secretary. Rivera described the layout of the school's main office with the aid

of photographs marked as evidence at the municipal court trial.            Rivera


                                                                          A-4303-18T2
                                        4
explained she sat at a desk behind a tall counter and was unable to see any

activities on the other side of the counter below chest level. According to

Rivera, she never saw defendant act inappropriately with a student.

      At the conclusion of the testimony, the municipal court judge reserved

decision. On March 29, 2018, the municipal court judge found defendant guilty

of harassment. He found the testimony offered by K.Q. credible as to the

incidents she described.      The municipal court judge found K.Q. felt

uncomfortable, embarrassed, and humiliated by the incidents, which led K.Q.

to refrain from reporting them to school officials. The judge explained K.Q.

was only thirteen years old and did not know how to respond to defendant's

actions. She also did not want other students talking about the incidents.

      In accordance with the harassment statute, N.J.S.A. 2C:33-4(b), the

municipal court judge determined "beyond a reasonable doubt that defendant

touched K.Q. on those three separate occasions in an offensive manner such that

his actions would constitute offensive touching with the purpose to harass K.Q."

He also inferred from the evidence that "defendant's purpose in touching K.Q.

was to annoy or alarm the . . . victim." Further, the judge explained "defendant

is a teacher and should have been aware that touching a student may make that

student feel uncomfortable." The judge also stated there was no evidence in the


                                                                         A-4303-18T2
                                       5
record "that defendant needed to touch K.Q. in order to calm her down or to

make her feel comfortable. There's no evidence that she was crying in class or

hysterical, that he needed to physically touch her in order to calm her down."

The judge concluded absence of anyone witnessing defendant touch K.Q. did

"not mean the alleged touching did not occur."

      After finding defendant guilty of harassment, the municipal court judge

imposed a monetary fine, plus court courts and other statutory penalties. The

judge expressly found forfeiture of defendant's position as a public-school

teacher was not warranted because "the evidence does not suggest that the

offense occurred or involved the touching of such office, position or

employment."

      On May 29, 2018, defendant filed an appeal from his municipal court

conviction with the Superior Court, Law Division. 2       A trial de novo was

conducted by the Law Division judge on April 26, 2019. The independent trial

de novo fact-findings by the Law Division judge were substantially similar to

the findings by the municipal court judge.


2
  Pursuant to Rule 3:23-2, "a notice of appeal with the clerk of the court below
within 20 days after the entry of judgment." Here, defendant filed his not ice of
appeal in the Law Division on May 29, 2018, sixty-one days after the municipal
court's judgment of conviction. Despite the untimely filing of his appeal, the
court accepted defendant's filing as within time in a June 1, 2018 order.
                                                                         A-4303-18T2
                                       6
      The Law Division judge, relying on State v. Avena, 281 N.J. Super. 327,

339 (App. Div. 1995), explained "[t]he purpose or intent to harass as an element

of the crime of harassment can be proved based on the assessment by the judge

of complainant's credibility." In reviewing the municipal court judge's decision,

the Law Division judge noted the trial judge found K.Q.'s testimony to be

credible. The Law Division judge also concluded defendant's "intent to harass

K.Q. can be inferred from the totality of the circumstances, including the

defendant's prior contact with K.Q. during the second incident, his demeanor

while touching K.Q. during the third incident, and the absence of any legitimate

reason for the defendant's conduct." Giving "due deference to the municipal

court judge's credibility findings," the Law Division judge determined

"defendant offensively touched K.Q. by touching and grabbing her waist with

the purpose to harass her." The Law Division judge found "defendant guilty de

novo of harassment" and denied his municipal appeal. Regarding sentencing,

the Law Division judge stated "defendant shall remit his fines and fees to the

Fort Lee Municipal Court."

      On appeal to this court, defendant argues the following:

      POINT I

            THE RECORD DOES NOT SUPPORT THE LOWER
            COURTS' FINDINGS OF CREDIBILITY.

                                                                         A-4303-18T2
                                       7
      POINT II

            ALTERNATIVELY, IF THE COURT FINDS THAT
            DEFENDANT DID TOUCH K.Q., THE TOUCHING
            WAS NOT OFFENSIVE AND NOT DONE WITH
            THE PURPOSE TO HARASS K.Q.

      When a defendant appeals a municipal court conviction, the Law Division

is "to determine the case completely anew on the record made in the municipal

court, giving due, although not necessarily controlling, regard to the opportunity

of the magistrate to judge the credibility of the witnesses." State v. Powers, 448
N.J. Super. 69, 72 (App. Div. 2016) (quoting State v. Johnson, 42 N.J. 146, 157

(1964)). "Our review of the factual record is also limited to determining whether

there is sufficient credible evidence in the record to support the Law Division

judge's findings." Ibid. We will "defer to those findings made in the Law

Division that are supported by credible evidence, but we owe no deference to

the legal conclusions drawn from those findings." Ibid. See also State v.

Morgan, 393 N.J. Super. 411, 422 (App. Div. 2007) ("It is well-recognized that

it is 'improper for [an appellate court] to engage in an independent assessment

of the evidence as if it were the court of first instance.' Rather, '[a]ppellate

courts should defer to trial courts' credibility findings that are often influenced

by matters such as observations of the character and demeanor of witnesses and



                                                                           A-4303-18T2
                                        8
common human experience that are not transmitted by the record.'") (alterations

in original) (quoting State v. Locurto, 157 N.J. 463, 471, 474 (1999)).

      It is "more compelling" to defer to the Law Division where both the Law

Division and municipal court "have entered concurrent judgments on purely

factual issues." State v. Reece, 222 N.J. 154, 166 (2015) (quoting Locurto, 157
N.J. at 474). "Under the two-court rule, appellate courts ordinarily should not

undertake to alter concurrent findings of facts and credibility determinations

made by two lower courts absent a very obvious and exceptional showing of

error." Ibid. (quoting Locurto, 157 N.J. at 474).

      Here, the municipal court judge determined K.Q.'s testimony to be

credible.   Although he did not deem the defense witnesses incredible, the

municipal court judge determined their testimony did not undermine K.Q.'s

testimony simply because the defense witnesses did not observe any

inappropriate touching by defendant. Based on the testimony that the municipal

court judge deemed credible, the Law Division judge found the two incidents

where defendant grabbed K.Q.'s waist without invitation or reason constituted

harassment.

      Defendant argues alternatively that any touching of K.Q. was not

offensive or done with the purpose to harass her. We disagree. In Avena, we


                                                                          A-4303-18T2
                                       9
held grabbing a person's waist without warning or invitation was offensive and

such conduct would "create alarm or annoyance on the part of the victim." 281
N.J. Super. at 340.

      Here, both the municipal court judge and the Law Division judge found

defendant grabbed K.Q.'s waist unannounced at least twice. On one occasion,

K.Q. described she had trouble breathing because defendant grabbed her waist

so hard. Defendant's touching of K.Q.'s waist was not done at K.Q.'s invitation.

According to the factual findings, both incidents caused significant distress to

the thirteen-year old K.Q. beyond minor annoyance or alarm. Moreover, as in

this case, the intent and purpose to harass is often inferred from the surrounding

circumstances. See State v. Castagna, 387 N.J. Super. 598, 606 (App. Div.

2006) (citing State v. Siegler, 12 N.J. 520, 524 (1953)). Where the touching

lacks a legitimate purpose, a court may infer a purpose to harass. State v.

Hoffman, 149 N.J. 564, 577 (1997).

      Having reviewed the record, there is sufficient credible evidence to

support the inference that defendant touched K.Q. with a purpose to harass.

Given our deferential standard of review, we conclude that the Law Division

judge's factual findings are supported by sufficient credible evidence. Based on




                                                                          A-4303-18T2
                                       10
those findings, there is no reason to disturb defendant's conviction for

harassment.

      However, we are constrained to remand the matter to the Law Division

judge to address the issue of forfeiture as part of defendant's sentencing. In a

municipal appeal, a Law Division judge is required to conduct a de novo review

of the municipal court's decision, including the sentence. Here, the Law

Division judge must determine whether defendant was "convicted of an offense

involving or touching such office, position or employment." N.J.S.A. 2C:51-

2(a)(2). "'[I]nvolving or touching such office, position or employment' means

the offense was related directly to the person's performance in, or circumstances

flowing from, the specific public office, position or employment held by the

person." N.J.S.A. 2C:51-2(a). The statute requires: "A court of this State shall

enter an order of forfeiture pursuant to subsection a.: 1) Immediately upon a

finding of guilt by the trier of fact . . . unless the court, for good cause shown,

orders a stay of such forfeiture pending a hearing on the merits at the time of

sentencing." N.J.S.A. 2C:51-2(b)(1).

      In accordance with the requirements of N.J.S.A. 2C:51-2 and State v. Och,

371 N.J. Super. 274, 283-84 (App. Div. 2004), we remand the case to the Law

Division: (1) to allow the County Prosecutor to officially seek a waiver of


                                                                           A-4303-18T2
                                       11
forfeiture pursuant to N.J.S.A. 2C:51-2(e); or (2) permit the Law Division judge

to determine whether the offense does not involve or touch defendant's

employment to avoid mandatory forfeiture.

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                        A-4303-18T2
                                      12